Title: From Thomas Jefferson to James Pleasants, 24 November 1824
From: Jefferson, Thomas
To: Pleasants, James


Sir
Monticello
Nov. 24. 24.
The Report of the Rector & Visitors of the University of Virga which accompanies this letter, expressing a doubt, from the informn then  possessed, whether our Agent would be able to effect the  purposes of his mission to Europe at as early a day as we had expected, observed that ‘of this more would be known in time for it’s communication by the Rector with the Report’. I have   to give the addnal informn  that since the date of that report mr Gilmer our agent is arrived at N. York and informs me by letters Nov. 12. and 13. from thence (being detained there by sickness himself) and also by a letter of Sep. 15. from London just recieved that he has engaged five Professors for the University to wit,MessieursGeorge Long for Antient languagesGeorge Blaetterman for Modern languagesThos H. Key for MathematicsCharles Bonnycastle for Natural Philos. andDr Robley Dunglison for Anatomy Etc that these Professors might be expected to arrive within 10. days from the date of his last letter, and that we may confidently say that the University will be opened on the 1st day of Feb. next as had been proposed.  the other Professors will be appointed from among  thecitizens of our own country Accept the assurance of my high consideration.Th: J. Rector